DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application and/or Amendments 
This action is written in response to applicant's correspondences of 01/25/2022, 01/27/2022 and 02/11/2022, each submitted after the mailing of a Corrected Notice of Allowance on 12/21/2021. 
In the paper of 01/25/2022, Applicant submitted new replacement figures i.e. Figures 1D, 1E, 2C, 3, 18B, 33L, 33M, 34D, 34E, 35, 36A, 38A, 38B, 38C, 39, 55A, and 55B. The substitute/replacement drawings do not add any new matter or raise any new issues.
In the paper of 01/27/2022, Applicant amended the specification to correct a typographical error. No new matter is added.
In the paper of 02/11/2022, Applicant filed a new Information disclosure statement which has been considered as indicated below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 was filed after the mailing date of the Notice of Allowance on 12/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Conclusion
Claims 151-154, 158-165 and 167-170 are still allowed after reconsideration of the documents submitted on 01/27/2022, 01/27/2022 and 02/11/2022.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637